04/21/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 22-0041



                            No. DA 22-0041

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JAMES MICHAEL PARKER,

           Defendant and Appellant.


                                ORDER

     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Wendy D. Fiske is

granted an extension of time to and including June 15, 2022, within

which to prepare, file, and serve the transcripts requested on appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                      April 21 2022